  Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 1 of 13

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT                                 FILED BY 5                   D c.
                                                        forthe                                                                 .


                                             Southern DistrictofFlorida
                                                                                                           AF2 22 2219
               United StatesofAmerica                                                                     ANGELA E.NOBV
                            V.                                                                           CLE9K U S 9lST. CQ
                                                                                                         s.o.oFdtà.-w.ea,
               T.JONATHAN TURNER,                                   CaseNo. 19-8173-DLB
                a/k/aJon BarriBrothers




                                             CRIM INAL COM PLAINT

        1,the complainantin thiscase,statethatthefollowing istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of November2016toFebruary2019 inthecountyof                               Palm Beach            inthe
  Southern     Districtof    Florida       ,thedefendantts)violated:
           CodeSection                                               OffenseDescription
18 U.S.C.Section 1343                   W ire Fraud




        Thiscriminalcomplaintisbased on thesefacts'
                                                  .

                                        Please see attached affidavit.



        W Continuedontheattachedsheet.

                                                                                     9%
                                                                                    Complainan '
                                                                                               sslgnature

                                                                                   Jason Darlinq,S/A FBI
                                                                                    Printednameand title

Swornto before meand signed in my presence.


Date:         04/22/2019                                                                /=
                                                                                      Judge'ssignature

City and state:             W estPalm Beach, Florida      -   - -        U.S.M agistrate Judge DAVE LEE BRA NNO N
                                                                                    Printednameand title
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 2 of 13



                                            AFFIDA V IT

         1, SpecialA gentJason D arling,being duly sw orn,do herby and depose and state:

                 Iam aSpecialAgentwith the FederalBureau ofInvestigation (çTBI''),currently
  assigned to the M iam iD ivision,Palm Beach County ResidentA gency.lhave been em ployed w ith

  the FBlsince August2010.Priorto becom ing a SpecialA gent,1w as a Border PatrolA gentw ith

  the United States Border Patrol for approxim ately seven years. I am presently assigned to

  investigate a w ide variety of financial crim es, including schem es to defraud private investors

  through marketm anipulation and secttritiesfraud.1havereceivedtrainingfrom theFBlonm atters

  related to financialcrim esand have attended m ultiple conferencesconcerning m oney laundering,

  particularly asitpertains to illicitintem ationalm oney m ovem ent.

         2.      l nm an investigative or law enforcem ent officer of the United States w ithin the

  meaningofSection2510(7)ofTitle18,UnitedStatesCode;thatis,anofticeroftheUnitedStates
  who is em pow ered by law to conductinvestigationsand m ake arrestsfor offenses enum erated in

  Titles18 and21oftheUnitedStatesCode.lnm alsoaûûfederallaw enforcem entofficer''asdefined

  byRule41(a)(2)(C)oftheFederalRulesofCriminalProcedlzre.
         3.     lsubm itthisaffidavitin supportofacriminalcom plaintchargingthatfrom asearly

  as N ovem ber 2016 to February 21, 2019, in Palm Beach County, in the Southern District of

  Florida,T.JONATHAN TURNER,z1VaJON BARRIBROTHERS (hereinafterTURNER)did
  know ingly com m itw ire fraud in violation ofTitle 18,United States Code,Section 1343.

                Iam fam iliarw ith the facts and circum stances ofthe investigation setforth below

  through m y personal participation, from discussions w ith other agents of the FB I, from m y

  discussions w ith w itnesses involved in the investigation, and from m y review of records and
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 3 of 13



  reportsrelatingtotheinvestigation.Thisaffidavitisintendedtoshow merely thatthereissufficient

  probable cause forthe requested w arrant,and doesnotsetforth allm y knowledge aboutthism atter.

                  W ithin prom otional m aterials and public records for CA STLEBERRY

  FINANCIAL SERVICES GROUP (CFG),TURNER islisted asthe Vice Chainnan,President,
  and Chief Operations Ofticer of the com pany.TURN ER served in that capacity since A pril 4,

  2016. ln 1995, TU RN ER legally changed his nam e from JON BA RRI B ROTH ERS to T.

  JONATHAN TUIINER (State of Florida case number 1319959R020481000004).In 1995,
  TU RN ER w as convicted of 25 felony counts pertaining to fraud crim es. ln 1999,TU RN ER'S

  probation w as violated and TU RN ER w as incarcerated from 1999 until 2016. H e is presently

  underparole supelwision until2021.

           6.    Statem ents taken from m ultiple w itnesses have indicated TU RN ER presents

  him selfto hold a JurisD octorate and/orM astersofBusinessA dm inistration degree.On Febnzary

  20,2019,theFBIconducted asearch warrantofCFG and seized afram ed JurisDoctorateDegree

  from W illiam Howard TaftUniversity and a fram ed M asters ofBusiness Administration degree

  from Em ory U niversity from TU RN ER 'S office.In February of2019,the Seeurities and Exchange

  Commission (SEC)referred written denialsfrom Emory University and W illiam Howard Taft
  U niversity of TU RN ER having received degrees from theirinstitutions.A review ofthe Florida

  Barwebsiterevealed TURNER to haveno licenseregistered with the StateofFlorida to practice

  law .

                 On    January          2019, your      affiant   review ed   CFG 'S    w ebsite

  (-      .castleberrvinvestmentcroup.com) and reviewed CFG'S mission statement.W ithin the
  online m ission statem ent for CFG ,the com pany claim ed,ûtW e have...applied this investm ent

  philosophy overours-yearhistory,deploying over$800M in capitalacrossthebalance sheetsof


                                                2
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 4 of 13



  leadinglocalbusinesses,andseekingtocreateprincipal-protected equity-likefixed incom ereturns

  for our investors throughout econom ic cycles.''CFG 'S w ebsite claim s association w ith several

  insurance com panies,am ong them w ere CN A Surety and Chubb.

         8.     O n Febnlary 4,2019,youraftiantvisited Sunbiz.org and queried CA STLEBERRY

  FIN AN CIAL SERV ICES GR OU P. Sunbiz provided current business registration for

  CASTLEBERRY FINANCIAL SERVICES GROUP,LLC IEIN 812423371)and a business
  registration date of April 26, 2016. TURNER is listed as a registered officer. However,

  CASTLEBERRY HOLDECGS, ECC (EEç 464351315) became a registered company on
  December12,2013.CASTLEBERRY HOLDINGS,INC listsNORM AN STII.
                                                            ELLIûtSTIAELL''),
  TURNER,and SUZANNE STRELLIûûSUZANNE'')asofticers.A review ofCASTLEBERRY
  H O LDW G S, IN C am endm ents filed w ith the State of Florida continn CA STLEBERRY

  H O LDIN G S,IN C corporation tilingsw ere am ended to add TU RN ER on N ovem ber2,2016.

                Castleberry prom oted itself to investors as :1a leading A ltem ative Investm ent

  M anager''with afive-yearhistory ofCtdeploying alm ost$800 m illion in capitalacrossthe balance
  sheets of leading localbusinesses.'' ln offering m aterials intended to lure prospective investors

  into investing,Castleberry purported to provide ttprincipal-protected ûequity-like' fixed incom e

  returns''by m anaging seven separate ûûsurety-bond protected funds.''

         10.    Castleberry claim ed to earn high returnsfrom the investorfundsraised by acquiring

  and investing in realestate and distressed businesses. lnvestor returns w ere therefore dependent

  upon the efforts of Castleberry, Turner,and Strell, w ho exercised exclusive control over how

  investorfundsw ere used.

         11.    Castleberry offered investorsguaranteed returnsranging from 7.93% to 12.23% per

  year,depending on the fund and the num ber ofyears invested,with an additional0.76% if the


                                                  3
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 5 of 13



  interestwaspaid nnnually. Contrary to itsrepresentation thatitm anaged seven separate funds,

  Castleberry pooled investorfundsin one bank accountthatwascontrolled by DefendantsTurner

  and Strell.

         12.     Castleberry represented thatthe investm entprincipalw asfully insured and bonded

  and thatno feesw ere charged. These representations w ere m ade in offering m aterials,such asthe

  company'sweb pageandthecompany'sûsouarterlyNewsletter''published in January2018and
  again in January 2019,as w ell as in investor solicitations. These m aterials represented thatthe

  guarantees w ere provided by tûbestrated com panies''and explicitly m entioned CN A and Chubb.

  Forexample,thefirstpageofthecompany'sJanuary 2019 QuarterlyNewsletterfeaturedthese
  graphics'
          .




                                                NN-> A- JEK<
                                                           VIC'IGG       tK
                                                            *        '

                                   A yearin review 20*8
                                   Alternative Investm entProgram

                                    T e A SU RE
                                     FinancialGuarqntee Bond



                 Castleberry used an investm ent agreem ent entitled ûtA lternative lnvestm ent

  Agreement''(the ûiAgreemenf') TheAgreementwasprovided to potentialinvestorsand made
  available to investors on Castleberry'sw eb page. The A greem entstated,in bold letters:CIY OU R

  INV ESTM EN T IS FU LLY IN SUR ED AN D BON D ED TH RO U G H CN A SU RETY O R ON E OF

  lTS A UTHO RIZED A FFILIA TES.'' Turner signed at least one A greem ent on behalf of

  Castleberry.


                                                 4
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 6 of 13



                 In ordertomisleadprospectiveinvestorsintobelieving thattheirinvestm entwould

  be safe,Castleben.
                   y prom ised to provide investorsw ith a certitication guaranteeing the investor's

  deposited fbmdswerebonded and insured.In orderto deceiveinvestorswho depositedftmdswith

  Castleberry,the com pany provided investors w ith a falsified docum entpurporting to be a CN A

  issuedfinancialguaranteebond.Tlzrnersigned atleastonefalsifiedbond onbehalfofCastleberry.

                    D efendants'M aterialM isrepresentations and O m issions

                 D efendantsprom oted the sale ofC astleberry'ssecuritiesthrough offering m aterials

  distributed to investors by at least one sales agent and m ade available to the public through

  Castleberry's website. These materials and solidtations falsely rem esented that Castleberry

  investor proceeds were fully bonded and insured,and would be invested in real estate and

  distressed businesses to generate protits from which investor retum s would be paid. ln fact,

  investor funds were neither bonded nor insured and Castleberry did not make any significant

  incom egenerating investm ents.Instead,Turnerand Strellm isused and m isappropriated investor

  fundstopayfortheirownpersonalexpensesandunjustly enrichthemselves.
         16.     Defendantsalso lured individualsto investtheirm oney in Castleberry'ssecurities

  offerings by falsely touting Turner's prior financial industry experience and his educational

  achievem ents,while failing to disclose his priorfelony convictions forlarceny and forgery.

                 Defendants m isappropriated investor funds and m isrepresented their use of
                 fundsraised.

                The ftm ds raised by Castleben'y w ere notused to acquire and investin distressed

  businessesand incom eproducing realestateasrepresented by Castleberry'soffering m aterialsand

  solicitations. Instead,D efendants used investor funds to m ake cash withdrawals, pay personal

  expenses,and transferfundsto theirown personalbank accounts,the accounts ofentitiesthey

  controlled,and fam ily m em bers.
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 7 of 13



                 For example, Defendants transferred investor funds from Castleberry's bank

  accountto the follow ing individuals and entities in these approxim ate am ounts:

                 $377,000to Castleberry A11Sports,a businessowned by TURN ER and STRELL;

         b.      $238,000 to abank accountin thenam eofTURNER and SUZANNE;and

                 $96,000to the StrellTnlst.
         19.     Defendants also used at least $427,000 for the purchase, improvement, alzd
  m aintenanceofahom e located at577 Squire Drive in W ellington,Florida,which TURNER and

  SU ZAN NE listed as theirresidence.

                 D efendants M isrepresented C astleberry'sProfitability.

         20.     Castleberry'spublicly available prom otionalm aterials claim ed thatthe company

  had Stalmost$800 million in capitalinvested acrossthebalance sheetsofleading localbusinesses''
  and itover 1l00 individualinvestorsacrossthe country.'' A Castleberry sales agentm ade the sam e

  claim s in a January 2019 interview published in a Palm Beach County m agazine. ln its January

  20l9 QuarterlyNewsletter,Castleberry claimed to haveaportfolio ofrealestatepropertiesand
  thatthe rentalincom e,afterproperty taxesand m aintenance,gaveittlgrossincom eof$2,819,355
  per yean'' Contrary to Defendants' claim s,Castlebel'
                                                      ry had no discenzable investm ents in the

  revenue generating operationstouted and generated alm ostno rentalorbusiness incom e during

  the m ore than twelve m onths Castleberry raised m cmey through its securitiesoffering.

         2.      D efendants falsely represented that their investm entfunds w ere bonded and
                 insured by leading insurance com panies.

         21.     ln investorsolicitations,investm entagreem ents,publically available ttnew sletters''

  and com orate website m aterials,Castleberry touted itsA lternative Investm entFundsastûinsured,''

  Cûprincipal-protected''and tûsurety-bond protected''through leading insurance com panies such as




                                                  6
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 8 of 13



  CNA and Chubb. M oreover,Castleberry'sAlternative InvestmentAgreementstated thatCNA

  guaranteed investors'principal. These representationsw ere false.

         22.     CNA and Chubb had no businessrelationship with Castleberry,neverissued any

  çtfinancial guarantee bonds'' or insurance protection for its investm ents, and never authorized

  Castleberry to usetheircom panies'nam es,logos,ordescriptionsofcorporate servicesin any sales

  m aterials.

            4. D efendants m aterially m isrepresented T urner's financial services industry
            experience and educationalachievem ents and om itted Turner'sm aterialcrim inal
            history.

                In Castleberry'swebsite,Tunwrwascreditedwithbeingresponsibleforoperations,

  leading business and corporate developm ent,w ealth m anagem ent,and directing strategic grow th

  initiatives. The w ebsite touted Turner's qualifications and experience as a Slserialentrepreneur

  with over27 yeazs of experience in both the legaland financialprofessions''w hose qualifications

  includea itM astersofBusinessA dm inistration in Finance from Em ory U niversity asw ellasa Juris

  Doctorate-M agnaCum Laude from W illiam Howard TaftUniversity.''

         24.    ln tnlth,Turnerdoesnothave a degree ofany kind from eitherEm ory University

  or W illiam H ow ard TaftUniversity,and does not have 27 years of legaland financialservices

  industry experience. M oreover,despite touting Turner's purported educational degrees, work

  experience, and supposed leadership and visionary qualities, Castleberry's w ebsite m ade no

  m ention of the m aterialfactthat Turner is a convicted felon w ho w as im prisoned from 1998 to

  2016,rendering its statem ents aboutTurner's background and expertise m aterially m isleading.

                On January 14,2019,your affiantreview ed the January 2019 issue ofW ellington

  theM agazine.W ithin themagazine,CFG employee SCOTT STROCHAKCESTROCHAK'')is
  featured in a two page article wherein he is quoted saying Eûlon and Norman (TURNER and
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 9 of 13



  STRELL)wereinterested in doing somethingvery creativeandinnovative,and Iwasinterested
  in pursuing that''when refening to the type ofbusinessm odelputforth by CFG to investors.Later,

  thearticlequotedSTROCHAK assaying,$1W e(CFG)areafixed-incomealternativestrategythat
  providesA lpha return w ith the principle protected.''STRO CHA K lateris quoted as saying,tsW e

  fi11avoid thatup to thispoint,Ithink,hasn'tbeen filled,providing a higherincom e approach with

  principalprotection and insurance with one,three,and fiveyearliquidity.''STRO CH AK isquoted

  as saying thatinvestorsw illreceive ûttw in layers ofinsurance''to protecttheir investm ent.W ithin

  the article,CFG is described as ûso ver its tive-yearhistory,the finn has deployed m ore than 800

  million in capital,whileseekingtocreateprinciple-protected fixed-incomerettu'
                                                                              nsforits(CFG)
  investors.''The article attributed CFG 'S client list as ûûm ore than 860''. ln January 2019, your

  aftiantobtained tinancialrecords from Sun TnlstBank for CFG spnnning from O ctober 2017 to

  October2018.CFG operating accountXXX XX X X XX 6323 w asopened on October 17,2017 and

  the authorized signatories on the account are TU RN ER, STRELL, and SUZA N N E. Further

  analysis ofCFG 'S operationalaccount(
                                      4X '
                                         X X'
                                            X (X(
                                                X4X 'X6323 confirm ed CFG received depositsof

  approxim ately 2.8 m illion dollars from 12 suspected victim investors.

         26.     On M arch 5,2019,youraftiantconducted a telephonic interview w ith P.M .,J.R .,

  and K .R. M .P.isthe treasurerforU SSPIU NK LER,a sprinkler installation and service com pany

  based in the State of Georgia and ow ned by J.R .,and K .R . M .P.w asalso a tinancialadviserJ.

  R., and K . R .. ln the intelwiew , M .P. stated that CFG em ployee STR OCH A K solicited a

  $200,000.00 dollarinvestment from J.R.,and K.R.which would provide a fixed rate return.
  Should J.R.,and K.R.actin a setamountoftim eto investtheir$200,000 dollars,J.R.,and K.

  R.w ould receive an additional.76 percentklbooster''to their fixed interestrate return.




                                                  8
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 10 of 13



                 STROCHAK described CFG to M .P.as a Cûvulture capitalist''investm ent firm

  which w ould buy and im prove existing business to generate profit.In addition to the fixed rate of

  return,STRO CH A K prom ised M .P.thatJ.R .,and K .R .'S investm entw ould be insured against

  financialloss.STRO CHA K told M .P.the insuring agentfortheirinvestm entw ould be CN A . M .P.

  told yolzraffiantthataside from the fixed rate ofreturn,the claim to insure investors against

  financiallossw asthe deciding factorto advise J.R.,and K .R.'S to investtheirfundsw ith CFG .

                 ln M arch of2018,J.R.,and K.R.'S wiretransferred $200,000.00 from theirbank

  aeeountin GeorgiatoaCFG businessatxount(6323).AfterJ.R.,andK.R.wiretransferredtheir
  funds to CFG ,M .P.asked STRO CH AK for the instlrance bond from CN A for their investm ent

  principle.STROCHAK infonnedM .P.thatitwouldbeattcoupleofdays''beforeabond would be

  sentto J.R.and K.R.A m onth passed and no bond wassentto J.R.,and K .R.Asofthe date of

  interview,no insurance bond hasbeen provided to J.R.,and K.R.from CFG.

                YouraftiantreviewedfinancialrecordsforCFG bankaccount(6323),belongingto
  Sun-l-rust Bank, which revealed an incom ing wire transfer of $200,000.00 dollars from
  U SSPRIN KLER, IN C .referencing J.R. and K .R on M arch 28, 2018. On M arch 28, 2018,

  $170,000.00dollarswiredfrom CFG account(6323)toJosephR.M ottawithareferencememoof
  577Squire.577 SquireDr.,W ellington,FL 33414 hasbeen identified astheprimaryresidencefor

  TURNER,STRELL,and SUZANNE.This investigation has detennined the $170,000.00 dollar
  w ire transferw asused to purchase the 577 Squire residence.

                On January 15,2019,youraffiantwas contacted,via em ail,by LegalCounselfor

  CNA Insurance(CNA).CNA infonned youraffiantthatthe companyhad reviewed itsinternal
  recordsand found no evidencethatCN A had issued any insurance policy to CFG .M oreover,CN A

  had review ed CFG 'S w ebsite, discussed above,and view ed the section of the w ebsite w hich


                                                 9
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 11 of 13



  referred to ISCNA Surety Bonds''.As a result,CNA infonned your affiantthatthe insurance

  com pany plalm ed to serve a cease and desistletterto CFG in the future regarding the claim m ade

  on CFG 'Sw ebsite ofissuing CN A backed Ctsurety bonds''to investors. On January 28,2019,your

  affiantwascontacted,viaem ail,by legalcounselforChubblnsurance.Chubbnotifiedyouraffiant

  thatChubb provided no insurance policiesto CFG .

                 On April 18, 2019, your affiant interview ed STRELL. STRELL described

  TURN ER as possessing a calm dem eanor w hich could turn into anger very quickly.STRELL

  believesTU RN ER iscapable ofviolence againsthim .STRELL'S depiction ofTU RN ER 'S tem per

  is consistent w ith several statem ents m ade by other em ployees of CFG during interview s your

  affianthas conducted.Severalotherw itnesseshave described TU RN ER hashaving a shorttem per

  w here he w illsuddenly change from a calm dem eanorto yelling and scream ing in som eone'sface.

                Based on the inform ation provided w ithin this affidavit,your affiant subm its that

  there isprobable cause to believe thatbegim zing as early asN ovem ber2016 through February 21,

  2019,in Palm Beach County,in the Southern D istrictofFlorida,and elsewhere,T.JON A TH AN

  TURNERIA aJON BARRIBROTHERS)did knowingly,and with intenttodefraud,deviseand
  intend to devise a schem e and artifice to defraud and to obtain m oney and property from J.R.and

  K .R.by m eansofm aterially false and fraudulentpretenses,representationsand prom ises,know ing

  thatthepretenses,representationsand prom iseswerefalse and fraudulentw hen m ade,and in order

  to executethe schem e to defraud,did knowingly transm itand cause to be transm itted,by m eans




                                                 10
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 12 of 13



  or wire eomm unication in interstate and foreign com m eree, certain m itings, signs, signals,

  pictlzres and sounds,in violation ofTitle 18,U nited States Code,Section 1343.




     i



           r        x   .

  Jaso arling
  Sp ialA gent
  Fe eralBureau of lnvestigation

  SworntomethisJ; dayofApril2019atW estPalm Beach,Florida.

               ,/
                -.---

  DA V E LEE BRAN N ON
  UN ITED STA TES M A GISTRA TE JU D GE
Case 9:19-mj-08173-DLB Document 1 Entered on FLSD Docket 04/23/2019 Page 13 of 13




                           UNITED STATES DISTRICT CO URT
                           SO UTH ER N D ISTR ICT O F FL O R ID A

                                         PENALTY SHEET

                                 C ase N o:

  D efendant's N am e:T .JO NA TH AN TU RN ER ,a/k/a Jon B arriB rothers



    COUN T           VIOLATION                     U.S.CODE            M AX.PENALTY
              W ireFraud                       18:1343              30 years
                                                                    SR:5years
                                                                    $1,000,000 fine
                                                                    $100 specialassessment
